DLD-260                                                    NOT PRECEDENTIAL

                   UNITED STATES COURT OF APPEALS
                        FOR THE THIRD CIRCUIT
                             ___________

                                  No. 09-4056
                                  ___________

                           GLENN ASA MURRAY,
                                     Appellant

                                        v.

                LANCASTER COUNTY, PENNSYLVANIA;
             DICK SHELLENBERGER; MOLLY HENDERSON;
            HOWARD (PETE) SHAUB; WAYNE G. HUMMER, JR.;
                   OFFICE OF DOMESTIC RELATIONS;
                 DIANE FRALICH; JEANETTE BOWERS;
             BRUCE R. MARTIN, JOHN DOE, I; JOHN DOE, II
                 ____________________________________

                 On Appeal from the United States District Court
                     for the Eastern District of Pennsylvania
                           (D.C. Civil No. 09-cv-01098)
                  District Judge: Honorable Thomas M. Golden
                  ____________________________________

      Submitted for Possible Dismissal Pursuant to 28 U.S.C. § 1915(e)(2)(B)
      or Summary Action Pursuant to Third Circuit LAR 27.4 and I.O.P. 10.6
                                 August 5, 2010

          Before: FUENTES, JORDAN and HARDIMAN, Circuit Judges

                         (Opinion filed: August 9, 2010)
                                   _________

                                   OPINION
                                   _________
PER CURIAM

       Glenn Asa Murray appeals the District Court’s order dismissing his complaint.

The procedural history of this case and the details of Murray’s claims are well known to

the parties and need not be discussed at length. Briefly, Murray filed a civil rights

complaint and claimed that an allegation that he owed child support was used against him

when he was sentenced on criminal charges. He also claimed that he was deprived of

$321.08 when appellees seized his tax refund. The appellees filed motions to dismiss.

They argued that Murray’s claims regarding his sentencing were barred by Heck v.

Humphrey, 512 U.S. 477, 487 (1994) (civil action that would impugn a criminal

conviction if successful cannot be maintained until that conviction is invalidated).

Murray filed oppositions to the motions to dismiss which included a request to withdraw

the claims challenging his criminal sentence. By order entered September 29, 2009, the

District Court dismissed the entire action without prejudice. Murray filed a notice of

appeal.

       Murray argues on appeal that not all of the claims in his complaint were barred by

Heck. He contends that he raised claims of fraud, loss of property without due process,

and conspiracy under 42 U.S.C. § 1985. While the District Court erred in failing to

address the remaining claims, we conclude that it lacked jurisdiction over those claims

and will summarily affirm the District Court’s dismissal of the complaint.

       The Rooker-Feldman doctrine deprives a District Court of jurisdiction to review,



                                              2
directly or indirectly, a state court adjudication. See D.C. Court of Appeals v. Feldman,

460 U.S. 462 (1983); Rooker v. Fidelity Trust Co., 263 U.S. 413, 416 (1923). The

Supreme Court has explained that this doctrine is narrow and confined to cases “brought

by state-court losers complaining of injuries caused by state-court judgments rendered

before the District Court proceedings commenced and inviting District Court review and

rejection of those judgments.” Exxon Mobil Corp. v. Saudi Basic Indus. Corp., 544 U.S.

280, 284 (2005).

       Here, Murray seeks to challenge a 1995 order of the Court of Common Pleas of

Lancaster County. The court ordered the parties to comply with their agreement as to the

child support owed. Murray claims that he discovered in 2007 that this order was used in

1998 to collect $321.08 of his federal tax refund. He also alleges that he did not sign the

agreement. Because Murray seeks federal court review and rejection of a state-court

judgment, the District Court lacked jurisdiction over the remaining claims under the

Rooker-Feldman doctrine.

       Summary action is appropriate if there is no substantial question presented in the

appeal. See Third Circuit LAR 27.4. For the above reasons, as well as those set forth by

the District Court, we will summarily affirm the District Court’s order. See Third Circuit

I.O.P. 10.6.




                                             3